Citation Nr: 0525248	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-16 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to bilateral knee disabilities.  

2.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee, current rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for arthralgia of the 
right knee, current rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
service-connected bilateral knee disabilities.  He 
subsequently initiated and perfected an appeal of this 
decision.  

These issues were originally presented to the Board in 
November 2002 and again in June 2004; on each occasion, they 
were remanded for additional development.  They have now been 
returned to the Board.  In September 2003, the veteran 
testified before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's residuals of a meniscectomy of the left 
knee include pain of the left knee joint, full range of 
motion, and no more than slight impairment from subluxation 
or lateral instability.  

3.  The veteran's arthralgia of the right knee is 
characterized by  pain of the right knee joint, full range of 
motion, and no more than slight impairment from subluxation 
or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 10 percent for residuals of a meniscectomy of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260-61 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for arthralgia of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260-61 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating - Left knee

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected left knee disability.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's residuals of a meniscectomy of the left knee 
are currently rated as 10 percent disabling under Diagnostic 
Code 5257.  Diagnostic Code 5257 provides that for other 
impairment of the knee manifested by slight recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is warranted.  Where recurrent subluxation or lateral 
instability is moderate, a 20 percent evaluation is 
warranted, and where it is severe a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

The veteran was afforded VA examination of this knees in July 
1999.  His left knee was without warmth, swelling, or 
effusion.  However, he refused to perform range of motion 
testing, stating such motion was "too painful."  The 
examiner questioned the veteran's effort, and was unable to 
assess his knee impairment.  

The veteran was next examined by VA in May 2000.  He wore 
braces on both knees at that time.  He walked in a normal 
manner, without evidence of a limp.  The left knee joint was 
without swelling or heat.  Range of motion testing revealed 
flexion to 45º, and extension to 0º, with the veteran 
complaining "bitterly" of tenderness across all ranges of 
motion.  The examiner found no reasonable explanation for the 
veteran's limitation of motion or reported pain.  The veteran 
was observed to have flexion to 90º when seated.  Drawer 
tests were negative.  Patellofemoral grinding tests were 
positive bilaterally.  X-rays of the knees revealed the bony 
structures and joint spaces to be intact, without evidence of 
fracture.  The final diagnosis was of malingering.  

VA orthopedic examination was again afforded the veteran in 
October 2004, at which time he again reported chronic 
bilateral knee pain.  On physical examination, he reported 
tenderness to palpation bilaterally.  His knees were without 
swelling or instability.  His range of motion was within 
normal limits, with complaints of discomfort.  No 
neurological or sensory deficits were observed.  X-rays of 
the knees revealed no evidence of fracture or dislocation.  
Minimal spur formation was evident bilaterally at the 
patella.  The impression was of minimal degenerative changes.  

The veteran underwent VA orthopedic examination again in 
February 2005.  He walked without a limp or use of assistance 
devices.  He could also heel- and toe-walk without 
difficulty.  On physical examination he had bowing at both 
knees, greater on the left.  Range of motion was full 
bilaterally.  All ligaments were intact and strong.  Straight 
leg raising was within normal limits bilaterally.  X-rays of 
the knees confirmed degenerative changes bilaterally.  The 
final diagnosis was of degenerative arthritis of the left 
knee.  

Based on its review of the entire medical record, the Board 
finds a disability rating in excess of 10 percent is not 
warranted for the veteran's residuals of a meniscectomy of 
the left knee.  Both the October 2004 and February 2005 
examination reports were negative for instability of the left 
knee joint or evidence of dislocation.  Additionally, while 
the veteran occasionally used a knee brace, he did not 
require a cane, crutch, or other aid for mobility.  On his 
most recent examination, he walked in a normal manner, 
without evidence of a limp.  Overall, the preponderance of 
the evidence is against a finding of moderate impairment of 
the veteran's left knee, for which a 20 percent rating would 
be warranted under Diagnostic Code 5257.  

The Board notes that other criteria exist for the evaluation 
of knee joint disabilities.  Limitation of motion of the knee 
is evaluated under Diagnostic Codes 5260-61.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30º, and a 30 percent rating is assigned 
for flexion limited to 15º.  Diagnostic Code 5261 states that 
a 10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating is assigned for extension limited to 
15º, a 30 percent rating for limitation to 20º, and a 40 
percent rating for limitation to 30º.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  
VA General Counsel has also held that under certain 
circumstances when evaluating knee disabilities, separate 
compensable ratings may be assigned for instability and 
limitation of motion without violating 38 C.F.R. § 4.14, the 
regulation against pyramiding.  See VAOPGCPREC 23-97 (July 1, 
1997).  However, a separate compensable rating for limitation 
of motion is not warranted in the present case.  While the 
veteran had limitation of motion to a compensable degree on 
examination in July 1999 and May 2000, the examiners noted 
that the veteran appeared not to be cooperating fully with 
examination.  On subsequent VA examinations in October 2004 
and February 2005, he exhibited extension to 0º, indicating a 
compensable rating for limitation of extension is not 
warranted.  Likewise, he exhibited flexion to at least 90º, 
which is noncompensable under the criteria for limitation of 
flexion.  The examiner also did not otherwise indicate any 
additional impairment resulting from excess fatigability, 
pain, weakness, or incoordination of the knee.  Overall, a 
compensable rating based on such factors is not warranted.  
See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a meniscectomy of the left knee.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Right knee

The veteran seeks a disability rating in excess of 10 percent 
for arthralgia of the right knee.  The criteria for the 
evaluation of knee disabilities have already been noted 
above.  

The veteran was afforded VA examination of this knees in July 
1999.  His right knee was without warmth, swelling, or 
effusion.  However, he refused to perform range of motion 
testing, stating such motion was "too painful."  The 
examiner questioned the veteran's effort, and was unable to 
assess his knee impairment.  

The veteran was next examined by VA in May 2000.  He wore 
braces on both knees at that time.  He walked in a normal 
manner, without evidence of a limp.  The knee joint was 
without swelling or heat.  Range of motion testing revealed 
flexion to 45º, and extension to 0º, with the veteran 
complaining "bitterly" of tenderness across all ranges of 
motion.  The examiner found no reasonable explanation for the 
veteran's limitation of motion or reported pain.  The veteran 
was observed to have flexion to 90º when seated.  Drawer 
tests were negative.  Patellofemoral grinding tests were 
positive bilaterally.  X-rays of the knees revealed the bony 
structures and joint spaces to be intact, without evidence of 
fracture.  The final diagnosis was of malingering.  

A MRI study was performed on the veteran's right knee in 
August 2002.  Some degenerative changes were observed, along 
with some degenerative tearing of the medial meniscus.  His 
ligaments were otherwise intact.  Chondromalacia patella and 
moderate joint effusion were also observed.  

In December 2002 the veteran underwent arthroscopy and a 
partial medial meniscectomy of the right knee.  He was 
awarded a temporary total rating following this surgery.  

VA orthopedic examination was again afforded the veteran in 
October 2004, at which time he again reported chronic 
bilateral knee pain.  On physical examination, the veteran 
reported tenderness to palpation bilaterally.  His knees were 
without swelling or instability.  His range of motion was 
within normal limits, with complaints of discomfort.  
Crepitus was present in the right knee.  No neurological or 
sensory deficits were observed.  X-rays of the knees revealed 
no evidence of fracture or dislocation.  Minimal spur 
formation was evident bilaterally at the patella.  The 
impression was of minimal degenerative changes.  

The veteran underwent VA orthopedic examination again in 
February 2005.  He walked without a limp or use of assistance 
devices.  He could also heel- and toe-walk without 
difficulty.  On physical examination he had bowing at both 
knees, greater on the left.  Range of motion was full 
bilaterally.  All ligaments were intact and strong.  Some 
fullness was present in the right popliteal space, suggesting 
a popliteal cyst.  Straight leg raising was within normal 
limits bilaterally.  X-rays of the knees confirmed 
degenerative changes bilaterally.  The final diagnosis was of 
degenerative arthritis of the right knee.  

Based on its review of the entire medical record, the Board 
finds a disability rating in excess of 10 percent is not 
warranted for the veteran's arthralgia of the right knee.  
While the veteran did undergo right knee surgery in December 
2002, he was awarded a temporary total rating for 
convalescence thereafter, and appears to have made a full 
recovery.  Both the October 2004 and February 2005 
examination reports were negative for instability of the 
right knee joint or evidence of dislocation.  Additionally, 
while the veteran occasionally used a knee brace, he did not 
require a cane, crutch, or other aid for mobility.  On his 
most recent examination, he walked in a normal manner, 
without evidence of a limp.  Overall, the preponderance of 
the evidence is against a finding of moderate impairment of 
the veteran's right knee, for which a 20 percent rating would 
be warranted under Diagnostic Code 5257.  

As was noted above, other criteria exist for impairment of 
the knee joint.  However, a separate compensable rating for 
limitation of motion is not warranted in the present case.  
While the veteran had limitation of motion to a compensable 
degree on examination in July 1999 and May 2000, the 
examiners noted that the veteran appeared not to be 
cooperating fully with examination.  On subsequent VA 
examinations in October 2004 and February 2005, he exhibited 
extension to 0º, indicating a compensable rating for 
limitation of extension is not warranted.  Likewise, he 
exhibited flexion to at least 90º, which is noncompensable 
under the criteria for limitation of flexion.  The examiner 
also did not otherwise indicate any additional impairment 
resulting from excess fatigability, pain, weakness, or 
incoordination of the knee.  Overall, a compensable rating 
based on such factors is not warranted.  See DeLuca, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee has itself required only 
a single period of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
arthralgia of the right knee.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and June 2004 and October 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in East Orange, NJ, and 
Coatesville, PA, and these records were obtained.  Records 
have also been obtained from the Social Security 
Administration.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA orthopedic examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 1999, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in May 2005, 
in light of the additional development performed subsequent 
to December 1999.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a meniscectomy of the left knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for arthralgia of the right knee is denied.  


REMAND

In August 2005 VA received the veteran's Form 9 regarding the 
issue of entitlement to service connection for a back 
disability; a timely substantive appeal having been received, 
this issue is now perfected for appellate review.  See 
38 U.S.C.A. § 7105 (West 2002).  The veteran also requested a 
personal hearing before a member of the Board seated at the 
RO.  Such a hearing has not yet been afforded him; thus, this 
issue must be remanded to the RO in order to afford the 
veteran a personal hearing on this issue before a Veterans 
Law Judge to be held at the RO.  The Board notes that while 
the veteran was afforded the opportunity to testify before an 
Acting Veterans Law Judge in September 2003 regarding other 
issues, he nonetheless retains the right to appear before the 
Board regarding his service connection claim for a low back 
disability.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO ("Travel 
Board"), as soon as practical.  The 
veteran and his representative should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


